Title: To John Adams from Christian Lotter, 16 December 1785
From: Lotter, Christian
To: Adams, John


     
      Papestraat HageDecember 16. 1785.
      May it please Your Excellencÿ!
     
     It is with the greatest reluctance, most honorble: Sir! that Your continuing Silence, forces me to incumber You again, to weary Your patience, with Sollicitations of which Your Excellency knows too well, that they ought to be granted, because it is Salary, made by Your own agreement, and for which I have Served.
     Your Excellency will be graciously pleased, to consider that it is too hard to be a double looser, and Silently punished for a crime another has committed. besides the many insulting letters from Amsterdam, filled up with nothing but vengeance, and orders to have me and my family turned out of the hotel, or to take Such measures which would be very unpleasing to me, but this is a mistake, because it might have been turned to enlargers of bills, besides to make it a little more vexatious, have Sent to me, a Notarius publicus, with letters of immediate departure, and other emblems of disdainful wrath, whose unnecessary expeditions with those of one to translate the Inventory of Your Effects might rather have been Saved.
     To the great Satisfaction of my wellwishers I have left the hotel the 28 of October, under the Inspection of Notarius Kleyn who was for that purpose employed and a wittness to whom I have delivered

those things which belong to the hotel, and Such which are not mentioned in the list, resting in Your Excelys: hands.
     Your Excellency will be graciously pleased, Since my employment in Your Service has now its end, to order, that my quarter of a years Salary, with the expences I have been at for removing, might be paid to me.—
     In expectation of Your Excelys: and the Ladies’s health and best welfare, with that of the two young Gentlemen, I take the liberty to Subscribe meself / Your Excellency’s / most devoted and most humble / Servant
     
      C: Lotter.
     
    